

EXHIBIT 10.2




GOVERNMENT OF PUERTO RICO
PUERTO RICO ELECTRIC POWER AUTHORITY


EMERGENCY MASTER SERVICE AGREEMENT FOR PREPA’S ELECTRICAL GRID REPAIRS -
HURRICANE MARIA


APPEAR


AS FIRST PARTY: The Puerto Rico Electric Power Authority (PREPA), a public
corporation and government instrumentality of the Commonwealth of Puerto Rico,
created by Act 83 of May 2, 1941, as amended, represented in this act by its
Executive Director, Ricardo Luis Ramos Rodríguez, of legal age, married,
engineer and resident of Caguas, Puerto Rico.


AS SECOND PARTY: Cobra Acquisitions LLC, a limited liability company organized
and existing under the laws of the State of Delaware with a place of business at
14201 Caliber Drive, Suite 300, Oklahoma City, Oklahoma 73134, herein
represented by Arty Straehla, of legal age, married, and a resident of Oklahoma
City, Oklahoma, hereinafter referred to collectively as “the Contractor”) whose
authority of representation is evidenced by corporate resolution.






WITNESSETH


In consideration of the mutual covenants hereinafter stated, the Parties agree
themselves, their personal representatives, and successors as follows:


TERMS AND CONDITIONS


ARTICLE 1: Scope of Contract


The Contractor shall provide labor, supervision, tools, equipment and materials
necessary to perform the storm restoration services at various locations in
PREPA’s service areas, all in strict accordance with the provisions of this
contract and contractor’s proposal attached hereto as Exhibit A. PREPA will sign
one Contract Release for each line, feeder or segment project. The terms and
conditions stated in this Contract will govern on any Contract Release all in
accordance and compliance with FEMA guidelines and regulations.




 

--------------------------------------------------------------------------------




ARTICLE 2: Definitions


Whenever the words defined in this article or pronouns used instead are
mentioned in this Contract, they shall have the meanings here given:
    
1)
Engineer - shall mean the Transmission and Distribution Director of PREPA,
acting directly or through his properly authorized representatives.



2)
Contracting Officer - shall mean the Chief of Supply Chain Division and
Contracting Officer of PREPA, acting directly or through his properly authorized
representatives.



3)
Contract - shall mean collectively, all the covenants, terms, and stipulations
in these articles of agreement, which constitute an amendment and supersedes to
that contract entered into by the parties on September 26, 2017, and in all
supplementary documents hereto attached which constitute essential parts of the
Contract and are hereby made part thereof, to wit:



- Contract
- Contractor’s Proposal (attached hereto as Exhibit A)
- Contractor’s Rate Structure (attached hereto as Exhibit B)
-     Contractor’s Standard Equipment and Tooling Schedule (attached hereto as
Exhibit C)


4)
Change order - A written agreement between the parties that sets out changes in
price, time, or scope of work to the Contract, which has been approved by the
appropriate official pursuant to the general authorization for approval.

5)
Contract Release – A purchase order created with reference to this contract, the
contract release documentation (order date, quantity, value, number of the
contract release order, account number, among others) is included as part of
each release.



ARTICLE 3: Consideration


In accordance with the terms and conditions contained herein, PREPA agrees to
pay and the Contractor accepts that PREPA will make payment for the work
performed on a Time and Materials basis at the rates, and subject to the terms,
set forth in Exhibit B and Exhibit C, as supplemented from time to time by
additional subcontractors. As compensation for services rendered under this
Contract, PREPA and the Contractor agree that the total amount to be paid under
this Contract shall not exceed $200,000,000 (the Contract Amount). All payments
shall be made after the approval of the Contract Release.


PREPA will only pay for Services already rendered before the submitted invoice
date. PREPA will not be required to make advance payments for any future service
to be rendered by Contractor under the Contract, except for those services
related to the initial mobilization and final demobilization. Contractor shall
submit invoices two times each week (on Monday and Thursday) which will include
a description of the services rendered as per established in Contractor’s
Proposal, Contractor’s Rate Structure and Contractor’s Standard Equipment and
Tooling


 

--------------------------------------------------------------------------------




Schedule. Each invoice shall be itemized and must be duly certified by an
authorized representative of the Contractor.


PREPA will approve invoices within seven (7) calendar days, from time of receipt
from contractors’ initial submission. PREPA will review the invoices and if they
are in compliance with the requirements set forth in the Contract, PREPA will
proceed with payment within three (3) calendar days of the approval of invoice.
Payment is due upon approval of a valid invoice. In any event, payment terms to
contractor shall not exceed Net 10 Days from date of submission of invoice by
contractor to PREPA. A finance charge of 1% per month shall be due on payments
received after the date due pursuant to the schedule described above.
   
All invoices submitted by the Contractor shall include the following
Certification in order to proceed with its payment.


•
No Interest Certification:



Under penalty of absolute nullity, I hereby certify that no employee, official
or director of PREPA is a party or has been granted any interest or payment by
Consultant in the profits or benefits to be obtained under this Contract by
Consultant or if any employee, official or director of PREPA has any interest in
the profits or benefits under this Contract a waiver has been previously
obtained. I, also certify that the only consideration to provide the services
under this Contract to Consultant is the payment agreed with PREPA’s authorized
representative. The total amount of this invoice is fair and correct. The
services were provided and no payment has been received for said concept.


Contractor's Signature”


This is an essential requirement and those invoices without this Certification
will not be processed for payment. In order to comply with the certiଁcation
requirements set forth above, Contractor shall require that subcontractors
providing Services also make the certiଁcation set forth above in any invoices
submitted in connection with the Services.


All invoices have to be sent to the following address:
Puerto Rico Electric Power Authority,
Accounts Payable Section,
PO Box 70253,
San Juan, Puerto Rico 00936-0253


ARTICLE 4: Commencement and Completion of Work


4.1
Inspection and Delivery



Unless mutually agreed, all works shall be completed as per schedule of proposed
progress from the commencement date as established per Contract Release for all
work to be performed. The commencement date will be the beginning date stated on
the letter of mobilization.






 

--------------------------------------------------------------------------------




4.2
Schedule of Proposed Progress



Contractor will use commercially reasonable efforts to perform the work in such
a manner to meet PREPA’s scheduling expectations, but PREPA waives any claim
against Contractor related to delayed completion of the work.
4.3
Contract Term



This Contract shall be in effect for a period of twelve months beginning on the
date on which parties sign the Contract and the Contractor receives the Deposit
specified on Exhibit B (the “Original Term”). PREPA may extend the Original Term
for additional periods on a month-to-month basis up to twelve (12) months by
written amendment between the parties; provided, however, to the extent work
performed concludes prior to a full month period, payment will be made for
actual days worked.


ARTICLE 5: Suspension of Work


5.1
PREPA may, at any time, suspend the whole or any portion of the work under this
Service Contract Order, by providing Contractor with a written notice stating
the reasons for suspension at least five (5) days in advance of the day the
suspension shall take effect. The right of PREPA to suspend the work shall not
be construed as denying the Contractor all actual, reasonable and necessary
costs and expenses due to the delays caused by such suspension.



5.2
Either Party may suspend the whole or any portion of the work under this Order
by reason of the occurrence of a Force Majeure event as described in Article 10
herein.



5.3
In case of suspension of the work by PREPA for any reason, or in case the work
is suspended in whole or in part due to the occurrence of a Force Majeure event,
Contractor’s obligations shall be extended for a period of time reasonably
necessary to overcome the effects of any such suspension. Contractor will also
have the right to claim lost revenue standing time of manpower and equipment,
and overhead costs.



5.4
If the suspension extends for more than fifteen (15) days, the Contractor shall
have the right to an equitable adjustment to the amounts payable to Contractor
and the Contract shall be modified in writing accordingly. If a suspension
extends beyond thirty (30) days, Contractor has the right to terminate this
contract.



ARTICLE 6: Methods and Data


PREPA reserves the right to review and approve all methods and data, which the
Contractor develops hereunder. Such review or approval shall in no way relieve
the Contractor from its responsibilities, obligations or liabilities under this
Contract. The Contractor shall obtain such reviews or approval in writing from
PREPA. The Contractor shall keep at the working area a copy of the Contract and
its supplementary documents at all times, give the Engineer access thereto.


 

--------------------------------------------------------------------------------






ARTICLE 7: Changes and/or Extra Work


PREPA may, at any time, by written order, make changes in the Services or work
to be performed within the general scope of this Contract. These works
assignment shall be agreed between Contractor and PREPA. The approval of this
extra work is subject to PREPA's Project Manager. The Contractor shall work with
PREPA to supply Emergency Crews for this purpose. Those Crews shall be
independent of the Circuit Crews assigned to the scheduled circuit. All
contractual specifications shall apply. If such changes cause an increase or
decrease in Contractor’s cost of, or time required for, performance of any
services under this Contract, an equitable adjustment shall be made and this
Contract shall be modified in writing accordingly. Provided, however, that no
changes shall be made to the scope of the Services that would render the costs
incurred in the performance of this Contract unallowable or not allocable under,
or outside the scope or not reasonable for the completion of, Federal grant
awards from the Federal Emergency Management Agency (“FEMA”) or any other U.S.
Federal agency.


ARTICLE 7A: Payment


Payment shall be Time and Materials at the rates set forth in the attached
schedule of rates. Payment for work performed under the Contract shall not
exceed the ceiling price specified in the attached schedule of rates. PREPA
shall have no obligation to pay the Contractor any amounts in excess of the
Contract ceiling price. The Contractor shall not be obligated to continue
performance if to do so would exceed the ceiling price specified in the attached
schedule of rates, unless and until PREPA notifies the Contractor in writing
that the ceiling price has been increased and specifies in the notice a revised
ceiling that shall constitute the ceiling price for performance under this
Contract. When and to the extent that the ceiling price set forth in the
attached schedule of rates has been increased, any hours expended and material
costs incurred by Contractor in excess of the ceiling price before the increase
shall be allowable to the same extent as if the hours expended and material
costs had been incurred after the increase in the ceiling price.


ARTICLE 8: Inspection


During the progress of work, the Engineer or its authorized representatives
shall make daily inspections to evaluate all assigned works as established and
accepted by PREPA to ensure Contractor compliance with the power line
speciଁcations. All jobs shall be executed, performed and built in full
compliance with PREPA’s Electrical Codes and any other special requirement
established previous the commencement of works. Job sites shall be marked with
cones and signs visible from the nearest road to identify crew location.


All work performed by the Contractor is subject to inspection and approval by
PREPA. PREPA to clearing identify and provide the required specification prior
to commencement of work. Any work not meeting PREPA or generally accepted power
line construction standards or turned in falsely will be redone at no cost to
PREPA. If subsequent inspections are required alter the initial follow up the
actual cost shall be billed to Contractor. The presence of PREPA personnel shall
not in any way alter, modify, or lessen the obligation of the Contractor to
comply with the requirements of this Contract. Any inspection by PREPA personnel
shall not be considered as an acceptance of waiver of warranty or other rights
of the work inspected.


 

--------------------------------------------------------------------------------






The Contractor shall promptly correct all work reasonably deemed by PREPA as
failing to conform to the power grid construction specifications provided by
PREPA to the Contractor pursuant to the previous paragraph. The Contractor shall
promptly remedy the lack of performance and execute the work in accordance with
the speciଁcations, without expense to PREPA. If the Contractor fails to correct
work deemed by PREPA within a reasonable time after notice has been given to the
Contractor, PREPA may correct such work at the expense of the Contractor. Such
expense may be deducted by PREPA from any payments due or to become due to the
Contractor or, if ଁnal payment has been made, the Contractor shall reimburse
PREPA such amounts.
Contractor will not be subject to compliance with any performance specification
during the duration of this reconstruction work.
ARTICLE 9: Access to Work


1)
The Contractor shall permit all persons appointed or authorized by PREPA to
visit and inspect the work or any part thereof at all times and places during
the progress of same.

2)
Subject to appropriate safety considerations, the Contractor agrees to provide
the FEMA Administrator or his authorized representatives’ access to work sites
pertaining to the work being completed under the Contract.



ARTICLE 10: Force Majeure


Notwithstanding anything to the contrary herein contained, it is agreed that
either party hereto will be relieved of its obligations hereunder in the event
and to the extent that performance hereof is delayed or prevented by any cause
beyond its control and not caused by the party hereto claiming relief hereunder,
including, without limitation, acts of God, industrial disturbances, acts of the
public enemy, war, blockages, boycotts, riots, insurrections, epidemics,
earthquakes, storms, floods, civil disturbances, lockouts, fires, explosions,
interruptions of services due to the acts or failure to act of any governmental
authority, provided that these events, or any other claimed as a Force Majeure
event, and/or its effects, are beyond the reasonable control and were not caused
by the fault or negligence of the party claiming the Force Majeure event, and
that such party, within ten (10) days after the occurrence of the alleged Force
Majeure, gives the other party written notice describing the particulars of the
occurrence and its estimated duration. The burden of proof as to whether a Force
Majeure has occurred shall be on the party claiming the Force Majeure.


ARTICLE 11: Suspension of Payment


If Contractor fails in completing the work, or any separable part thereof,
within the timeframe established in Article 4, Commencement and Completion of
Work, PREPA may, as its option, retain that portion of the payment attributable
to the non-conforming work until such service discrepancies have been corrected.


In case of delay, the Contractor shall within ten (10) days from the beginning
of any such delay notify the Engineer in writing of the causes of delay, who
shall ascertain the facts and the extent


 

--------------------------------------------------------------------------------




of the delay and extend the time for completing the work when in his judgment
the findings of facts justify such an extension, and his findings of facts
thereon shall be final and conclusive on the parties hereto, subject only to
appeal by the Contractor as provided in the ARTICLE 27, Disputes; provided that,
no claim made by Contractor against PREPA, its agents, contractors,
subcontractors, employees, successors, assignees, for any cause whatsoever,
during the progress of any portion of the work embraced in the Contract shall
relieve any of the parties from the performance of its obligations and of the
work under this Contract, which shall not suffer any delay by reason of a claim
being ascertained by either Party under this Contract.
ARTICLE 12: Insurance


The Contractor shall obtain and maintain in full force and effect during the
life of this Contract and thereafter as provided herein, policies of insurance
covering all operations engaged in by the Contract, which shall be formally
agreed with insurance companies authorized to do business in Puerto Rico, and to
that the effect it shall provide in original certificates of insurance and
endorsements, as follows:


A.
Workers Compensation Insurance



The Contractor shall provide Workers Compensations Insurance as required by the
Workmen’s Compensation Act of the Commonwealth of Puerto Rico, or in case of
emergency short term work, a policy from the contractor’s state of operation
shall be accepted. The Contractor shall be responsible for compliance with said
Workmen’s Compensation Act by all his subcontractors, agents, and invitees.


The Contractor shall furnish PREPA a certificate from the State Insurance Fund
showing that all personnel employed in the work are covered by the Workmen’s
Compensation Insurance, in accordance with this Contract.


B.
Employer’s Liability Insurance



The Contractor shall provide Employer’s Liability Insurance with minimum bodily
injury limits of $1,000,000 for each employee and $1,000,000 for each accident,
covering against the liability imposed by Law upon the Contractor as a result of
bodily injury, by accident or disease, including death arising out of and in the
course of employment, outside of and in the course of employment, and outside of
and distinct from any claim under the Workmen’s Compensation Act of the
Commonwealth of Puerto Rico.


C.
Commercial General Liability Insurance



The Contractor shall provide a Commercial General Liability Insurance with
limits of $1,000,000 per occurrence and $1,000,000 aggregate. This Policy shall
include a completed operations.


D.
Automobile Liability Insurance





 

--------------------------------------------------------------------------------




The Contractor shall provide an Automobile Liability Insurance with limits of
$1,000,000 combined single limit covering all owned, non-owned and hired
automobiles.


Requirements under the Policies:


The Commercial General Liability and Automobile Liability Insurance required
under this Contract shall be endorsed to include:
a.    As additional insured:


Puerto Rico Electric Power Authority
Risk Management Office
PO Box 364267
San Juan, PR 00936-4267


b.     30 day cancellation or nonrenewable notice to be sent to the above
address.


c.     An endorsement including this Contract under contractual liability
coverage and identifying it in number, date and parties to the contract.


d. Waiver of Subrogation in favor of PREPA.


e.     Breach of Warranties or Conditions: “The breach of any of the Warranties
or Conditions in this policy by the Contractor shall not prejudice PREPA’s
rights under this policy.”
    
ARTICLE 13: Independent Contractor


1)
PREPA and the Contractor agree that Contractor’s status hereunder and the status
of any agents, employees and subcontractors engaged by the Contractor shall be
that of an independent contractor only and not that of an employee, agent,
director or officer of PREPA nor shall they be considered a public servant of
neither PREPA nor the Commonwealth of Puerto Rico. The Contractor recognizes
that its personnel shall not be entitled to employment benefits such as
vacations, sick leave, retirement benefits and other benefits from PREPA because
of its condition as an independent contractor. Neither the Contractor nor its
personnel shall have any power or right to enter into contracts on behalf of
PREPA. No provision of this Contract shall be deemed to create an employment
relationship between Contractor or his employees and PREPA.

2)
The employees of Contractor engaged in performing services hereunder will be
considered employees of Contractor for all purposes and will under no
circumstances be deemed to be employees of PREPA. PREPA will have no supervisory
power or control over any such Contractor’s employees and any complaint or
change in procedure will be communicated transmitted by PREPA to Contractor who
will in turn promptly give any necessary instructions to its own personnel.



 

--------------------------------------------------------------------------------




3)
Contractor will be responsible for the direct supervision of its employees
through its designated representative and such representative will in turn,
report to and confer with the designated agents of PREPA with respect to the
services.

4)
Except as expressly provided otherwise in this Master Services Agreement,
Contractor agrees to assume full and complete responsibility for any and all
liability to its employees on account of injury, disability, and death resulting
from, or sustained by said employees in the performance of the services defined
herein.

5)
At PREPA’s request, Contractor will immediately remove from service any employee
whose acts or omissions will be a violation of applicable law or constitute a
breach of this.

6)
Both parties agree to accept full and exclusive liability for the payment of any
and all taxes, contributions, and other payments for unemployment compensation
and/or pension benefits, Worker’s Compensation, employers liability insurance or
annuities now or hereafter imposed upon employers as applicable to them with
respect to its employees and each party will make such payments and will make
and file any and all reports and returns and take all other actions do all other
things necessary to comply with the laws imposing such taxes, contributions, or
other payments.

7)
Contractor represents and warrants that the employees used in the performance of
the services hereunder will have the qualifications, skills and experience
necessary to perform the services and will have the work records as represented
to PREPA.

8)
In the performance of the Contract, Contractor will comply with all applicable
statutes, regulations, ordinances pertaining to nondiscrimination in employment
and facilities.



Contractor agrees to hold PREPA harmless and to indemnify and defend PREPA in
full for any and all damages, claims, assessments, penalties, liabilities,
charges, attorney’s fees or other losses incurred during or following the term
of this Contract, which result from any assertion, claim, determination or
adjudication that Contractor or any of its employees are employees of PREPA,
including, but not limited to, any claim, determination or adjudication made
pursuant to the Internal Revenue Code, any of Puerto Rico Unemployment laws and
regulations, Compensation Law, or any other federal, state or local wage,
employment, insurance, labor and other laws, statutes, regulations and
ordinances.


ARTICLE 14: Termination


1)
Notwithstanding anything to the contrary in this Contract regarding its term,
PREPA may, at any moment, terminate, cancel or accelerate its expiration, after
giving the Contractor not less than thirty (30) days prior notice, for any or no
reason, when in PREPA’s judgment such action responds to its best interest.



2)
PREPA may terminate this Contract (or any portion thereof) for any cause if
Contractor (i) becomes insolvent, or (ii) in is material breach of the service
obligation, which does not otherwise have a specified contractual remedy, and
fails to cure the breach within thirty (30) days of notice from PREPA; or fails
to commence to cure the material breach and diligently proceed with the cure if
it is not possible to cure within thirty (30) days of such notice. If PREPA



 

--------------------------------------------------------------------------------




terminates the Contract, PREPA shall pay to the Contractor all portions of the
work completed and for actual, reasonable, and necessary expenses caused by such
termination, which shall apply in the case of Termination by either Party for
any reason.


3)
If this Contract is so terminated, the Contractor shall be compensated for
actual, reasonable, and necessary expenses, including reasonable demobilization
costs caused by such termination. The exercise of PREPA’S right to terminate,
cancel or rescind the Contract shall not be understood as a waiver by PREPA to
any other remedy it may have under this Contract or under the law for delays or
breach incurred by the Contractor in the performance of its obligations under
the Contract.



4)
Breach By PREPA. Upon written notice to PREPA from Contractor stating that PREPA
is in material breach of the Contract, PREPA will immediately remedy such
material breach. Where PREPA fails to remedy such material breach within ten
(10) days or to promptly initiate and continue in good faith to remedy a
material breach that cannot be reasonably remedied in ten (10) days, Contractor
will have the right to terminate the Contract upon five (5) days’ notice to
PREPA. PREPA further agrees that if it commits a substantially similar material
breach more than twice in any one (1) month period, regardless of remedy,
Contractor will have the right to terminate the Contract upon notice to PREPA.



ARTICLE 15: Termination Settlement


1)
If the Contract is terminated for any reason, the Contractor shall stop work as
specified in the termination notice provided by PREPA, and shall be prohibited
from incurring additional obligations of Contract funds. PREPA may allow costs
that the Contractor could not reasonably avoid during the termination process to
the extent that said costs are determined to be necessary and reasonable.

 
2)
In the event of a termination, all work in process, finished or unfinished
documents, data, studies, surveys, drawings, maps, models, photographs, reports,
property and any other items or deliverables prepared by the Contractor that
would be furnished to PREPA, the Commonwealth of Puerto Rico, or the Federal
government if the Contract had been fully performed shall, unless otherwise
stated in writing by PREPA, become PREPA’s property.



3)
Following termination, the Contractor shall submit a final termination
settlement proposal to PREPA in the form and with the certification prescribed
by PREPA. The Contractor shall submit the final termination settlement proposal
promptly, but no later than one year from the effective date of termination,
unless extended in writing by PREPA upon written request of the Contractor
within this one-year period. The Contractor and PREPA may agree upon the whole
or any part of the amount to be paid or remaining to be paid because of the
termination. The amount may include a reasonable allowance for profit on work
done. However, the agreed amount may not exceed the total Contract price as
reduced by (1) the amount of payments



 

--------------------------------------------------------------------------------




previously made and (2) the Contract price of work not terminated. The Contract
shall be modified, and the Contractor paid the agreed amount.


ARTICLE 16: Permits and Licenses


The Contractor shall obtain and maintain all the licenses, permits, and
authorizations required to perform all services, works, operations and tasks
under this Contract, and shall send all notices, pay all fees and related costs,
and will comply and will have its subcontractors and agents comply with all
laws, ordinances, rules, and regulations applicable to the work.


ARTICLE 17: Minimum Wage Rates


Laborers and other employees engaged under this Contract shall be paid not less
than the minimum wages rates prescribed by law. PREPA may withhold from any
monies due to the Contractor any sum necessary to make up the full amount of
wages due under this Contract and may distribute it directly to those entitled
thereto hereunder.


ARTICLE 18: Contingent Fees


The Contractor guarantees that he has not employed any person to solicit or
secure this Contract upon any agreement for a commission percentage, brokerage
or contingent fee. Breach of this guarantee shall give PREPA the right to annul
the Contract or, at its discretion to deduct from the Contract price or
consideration the amount of such commission, percentage, brokerage or contingent
fees. This guarantee shall not apply to commission’s payable by contractors upon
contract or sales secured or made through bona fide established commercial or
selling agencies maintained by the Contractor for the purpose of securing
business.


ARTICLE 19: Other Contracts


PREPA may award other contracts for additional work, and the Contractor shall
fully cooperate with such other contractors of this Contract, and carefully fit
his own work to that provided under other contracts as may be directed by the
Contracting Officer. The Contractor shall not commit or permit any acts which
interfere with the performance of work by any other Contractor.


ARTICLE 20: Official not to Benefit


No officer, employee or agent of PREPA, or of the Government of the Commonwealth
of Puerto Rico or Municipal Governments, shall be admitted to any share or part
of this Contract or to any benefit that may arise there from, but this provision
shall not be construed to extend to this Contract if made with a corporation for
its general benefit.


In addition to the restrictions and limitations established under the provisions
of Act 1-2012, as amended, retired or former officers or employees of PREPA,
whose work was in any way related to the award or management of contracts, shall
in no way benefit from any contract with PREPA for a period of two (2) years
after leaving employment with or ceasing services to PREPA.




 

--------------------------------------------------------------------------------




ARTICLE 21: Conflict of Interest


The Contractor certifies that none of its representatives under this Contract
receive payment or compensation of any nature, for services rendered regularly
through an appointment to a governmental agency, body, public corporation or
municipality of Puerto Rico. The Contractor also certifies that he may have
consulting services contracts with other governmental agencies or bodies, but
such condition does not constitute a conflict of interest for the Contractor.


The Contractor acknowledges that in executing the services pursuant to Contract
it has a duty of complete loyalty towards PREPA which includes not having
adverse interests to those of PREPA related to the services. Those adverse
interests include representation of clients which have or may have opposed
interests to those of PREPA in relation to the services. Also, the Contractor
shall have the continuous obligation to disclose to PREPA all information and
circumstances of its relations with clients and third persons and any interest
which could reasonably influence PREPA when executing this Agreement or during
its term.-


1)
The Contractor represents conflicting interests when on behalf of a client he
must contend for that which it is his duty to oppose to comply with its
obligations with another previous, present or potential client. Also, the
Contractor represents conflicting interests when his conduct is described as
such in the canons of ethic applicable to the Contractor and his personnel or in
the laws or regulations of the Commonwealth of Puerto Rico.



2)
In the event that any of the partners, directors or employees of the Contractor
should incur in the conduct described herein, said conduct shall constitute a
violation to the prohibitions provided herein. The Contractor shall avoid even
the appearance of the existence of conflicting interests.



3)
The Contractor acknowledges that the PREPA’s Chief of Supply Chain Division and
Contracting Officer shall have the power to intervene the acts of the Contractor
and/or its agents, employees, and subcontractors regarding the enforcement of
the prohibitions contained herein. In the event that PREPA should discover the
existence of adverse interests with the Contractor, the Chief of Supply Chain
Division and Contracting Officer shall inform the Contractor, in writing, of
PREPA’s intention to terminate this Contract within a thirty (30) day period.
During said period, the Contractor may request a meeting with the Chief of
Supply Chain Division and Contracting Officer to present his arguments regarding
the alleged conflict of interests, which meeting shall be granted by PREPA in
every case of alleged conflict of interests. In the event that the Contractor
does not request such a meeting during the specified thirty (30) day period or
the controversy is not satisfactorily settled during the meeting, this Contract
shall be cancelled.



4)
The Contractor certifies that, at the time of award of this Contract, it does
not have any other contractual relation that can enter in a conflict of interest
with this Contract. The Contractor also certifies that no public employee has
any personal or economical interest in this Contract.





 

--------------------------------------------------------------------------------




ARTICLE 22: Claims for Labor and Materials


1)
Conditions upon timely payment from PREPA pursuant to the terms of this Master
Service Agreement, the Contractor shall, at his own expense, assume the defense
of and save harmless PREPA from claims for labor and materials and not suffer
any mechanics or other liens to remain outstanding against any of the property
used in connection with the work; and shall, on request, furnish satisfactory
evidence that all persons who have done work or furnished materials have been
fully paid. If the Contractor fails to comply with his obligations in this
respect, PREPA may take such liens or claims and may withhold from any monies
due to the Contractor such amounts as may be necessary to satisfy and discharge
any such claims and any cost and expenses incidental thereto.



ARTICLE 23: Unfair Labor Practice


1)
In the event that the Contractor or any of his subcontractors or agents do not
comply with an order issued by the Puerto Rico Labor Relations Board and/or the
National Labor Relations Board upon their finding that the Contractor or any of
his subcontractors or agents have committed an unfair labor practice, no further
payments shall be made by PREPA to the Contractor after the date of said order.
In addition, the Contract may be terminated by PREPA, in which case PREPA may
take possession of the materials, tools, and appliances on the job site and
finish the work by whatever method it may deem expedient.



2)
Any declaration by the Puerto Rico Labor Relations Board and/or by the National
Labor Relation Board that the contractors or agents have not complied with an
order issued by the Board relating to any unfair labor practice, shall be
binding, final and conclusive unless such order is reversed or set aside by a
Court of competent jurisdiction.

ARTICLE 24: Novation


The Contractor and PREPA expressly agree that no amendment or change order which
could be made to this Contract, during its term, shall be understood as a
contractual novation, unless both parties agree to the contrary, specifically
and in writing. This previous provision shall be equally applicable in such
other cases where PREPA gives the Contractor a time extension for the compliance
of any of its obligations under the Contract or where PREPA dispenses the claim
or demand of any of its credits or rights under this Contract.


ARTICLE 25: Patents and Copyrights


The Contractor, at its own expense, shall defend any suit or action brought
against PREPA based on a claim that any equipment or part thereof, copyright or
un-copyrighted composition, secret process, patented or unpatented invention,
article, or appliance manufactured or used in the performance of this Contract,
including their use by PREPA, constitutes an infringement of any patents or
copyrights of the United States, if notified promptly in writing by PREPA, and
given the authority, information, and assistance for the defense of the same,
and the Contractor shall pay all damages and costs awarded therein against
PREPA. If, in such suit, the equipment or any


 

--------------------------------------------------------------------------------




part thereof, or the composition, secret process, invention, article or
appliance is held to constitute infringement and its use is enjoined, the
Contractor, at its option and expense, shall either procure for PREPA the right
to continue using the same. Also, can replace it with non-fringing equipment,
composition, secret process, invention, article or appliance, modify it so it
becomes non-infringing or remove it and refund the purchase price.


ARTICLE 26. Waiver


No waiver of any breach of this Contract shall be held to be a waiver of any
other subsequent breach.


ARTICLE 27: Disputes


All disputes concerning questions of fact arising under this Contract shall be
decided by PREPA’s Transmission and Distribution Director within 10 days from
the submission of the dispute by Contractor, subject to written appeal by
Contractor to the Chief of Supply Chain Division and Contracting Officer within
twenty (20) days. Within 10 days thereafter, the Chief of Supply Chain Division
and Contracting Officer shall inform each party hereto of his decision regarding
the dispute. Contractor, at its option, may elect to accept such decision or
pursue remedies at law or equity. Contractor may pursue directly the remedies at
law or equity for all disputes. Notwithstanding the terms above, each party has
the right at any time, at its option and where legally available, to commence an
action or proceeding in a court of competent jurisdiction.






ARTICLE 28: Payment to Contractor


Upon completion and acceptance of all work required hereunder, the amount due to
the Contractor under this Contract will be paid upon the presentation of a
properly executed and duly certified invoice therefore, after the Contractor
shall have furnished PREPA with a release, if required, or all claims against
PREPA arising under and by virtue of this Contract, other than such claims if
any, as may be specifically excepted by the Contractor form the operation of the
release in stated amounts to be set forth therein; provided that, the amount of
such excepted claims is not included in the invoice for final payment.


All invoices submitted by the Contractor shall be subject to PREPA’s approval
before being paid, and its payment shall be done within three (3) days after the
date of its approval by PREPA. All invoices submitted by the Contractor shall
include the Certification established in Article 3, Consideration, in order to
proceed with its payments.


ARTICLE 29: Compliance with Laws, Regulations, and Executive Orders


The Contractor acknowledges that starting on October 25, 2017, FEMA financial
assistance will be used to fund this Contract. From and after this date, the
Contractor shall comply with applicable Federal and Commonwealth of Puerto Rico
laws, regulations, executive orders, policies, procedures, and directives,
including but not limited to the Federal Cost Principles set forth in 2 C.F.R.
Part 200 for Contractor’s material costs, and applicable FEMA regulations in 44
C.F.R.


 

--------------------------------------------------------------------------------




Chapter I. Any failure to secure approvals or funding from FEMA or some other
source (except due to the Contractor’s sole fault) shall not relieve PREPA from
its obligations for payment under this Contract.


ARTICLE 30. Debarment, Suspension, and Ineligibility  
1)
The Contractor represents and warrants that the Contractor, it principals, and
affiliates have not been debarred, suspended, or placed in ineligibility status
under the provisions of 2 C.F.R. pt. 180 and 2 C.F.R. pt. 3000 (government
debarment and suspension regulations). The Contractor represents and warrants
that it will not enter into any contracts or subcontracts with any individual or
entity which has been debarred, suspended or deemed ineligible under those
provisions. During the term of this Contract, the Contractor will periodically
review SAM.gov and local notices to verify the continued accuracy of this
representation.  The Contractor shall require all subcontractors at every tier
to comply with this requirement. 

2)
This certification is a material representation of fact relied upon by PREPA. If
it is later determined that the Contractor did not comply with 2 C.F.R. pt. 180
and 2 C.F.R. pt. 3000, in addition to remedies available to the Commonwealth of
Puerto Rico and PREPA, the Federal Government may pursue available remedies,
including but not limited to suspension and/or debarment.

ARTICLE 32. Records Retention. 
The Contractor agrees to maintain all books, records, accounts and reports and
all other records produced or collected in connection with this Contract for a
period of not less than three (3) years after the date of final payment and
close-out of all pending matters related to this Contract. If any litigation,
claim, or audit is reasonably anticipated to arise or is started before the
expiration of the 3-year period, the records must be retained until all
litigation, claims, or audit findings involving the records have been resolved
and final action taken.
ARTICLE 33. Clean Air Act and the Federal Water Pollution Control Act. 
The Contractor agrees to comply with all applicable standards, orders or
regulations issued pursuant to the Clean Air Act, as amended, 42 U.S.C. § 7401
et seq., and the Federal Water Pollution Control Act, as amended, 33 U.S.C. 1251
et seq. The Contractor agrees to report each violation to PREPA and understands
and agrees that PREPA will, in turn, report each violation as required to assure
notification to the Commonwealth of Puerto Rico, Federal Emergency Management
Agency, and the appropriate Environmental Protection Agency Regional Office. The
Contractor agrees to include these requirements in each subcontract exceeding
$150,000 financed in whole or in part with Federal assistance.
ARTICLE 34. Change in Law
 


 

--------------------------------------------------------------------------------




During the term of this Contract, if there is any change in law, including, but
not limited to changes in applicable tax law, which causes an increase in
Contractor's costs when supplying the products or services to be acquired by
PREPA, Contractor and PREPA shall use commercially reasonable efforts to resolve
the situation, including, but not limited to, revising the applicable rates.


ARTICLE 35: Choice of Law


This Contract shall be governed by and construed in accordance with the laws of
the Commonwealth of Puerto Rico. Also, the contracting parties expressly agree
that only the state courts of Puerto Rico will be the courts of competent and
exclusive jurisdiction to decide over the judicial controversies that the
appearing parties may have among them regarding the terms and conditions of this
Contract.


ARTICLE 36: Separability


If a court of competent jurisdiction declares any of the Contract provisions as
null or invalid, such holding will not affect the validity and effectiveness of
the remaining provisions of the Contract and the parties agree to comply with
their respective obligations under such provisions not included by the judicial
declaration.


ARTICLE 37: Correlation of Documents


In case of discrepancy or in the event of any conflict among the different
Contract documents such as: Contract, Scope of Services, Código Construcción
Eléctrica, Appendixes, and Contractors Proposal per Contract Release, these
shall take precedence in the order given. The terms and conditions contained in
the Contract shall prevail over any conflictive terms and conditions contained
in the Contactors Proposal and any other document expressly referenced in this
Contract.


ARTICLE 38: Notice


1)
PREPA agrees to give the Contractor immediate notice of any and all claims for
which the Contractor may be liable, and the Contractor agrees to give PREPA
immediate notice of any and all claims for which PREPA may be liable.



2)
Any notice to be given hereunder shall be in writing and will be sufficiently
served when delivered in person or properly mailed or emailed to the following
addresses:



To PREPA:      Puerto Rico Electric Power Authority
PO Box 364267
San Juan, Puerto Rico 00936-4267
Email: ramón.caldas@prepa.com
Attention:
Eng. Edgardo L. Rivera Alvarado



To Contractor:     Cobra Acquisitions LLC
14201 Caliber Drive, Suite 300


 

--------------------------------------------------------------------------------




Oklahoma City, Oklahoma 73134
Email: mlayton@mammothenergy.com
Attention: Legal Department


ARTICLE 39: Puerto Rico Treasury Department Withholding


PREPA will deduct and withhold at the source to PREPA Net the equivalent of
seven percent (7%) from payment for services rendered in Puerto Rico under this
Agreement, in compliance with the New Puerto Rico Internal Revenue Code, Law
1-2011, Section 1062.03, as amended. Notwithstanding, the withholding to be done
by PREPA as herein stated could be increased to: twenty percent (20%) in the
event that PREPA Net is a non-resident individual, which is a U.S. citizen, as
provided by the New Puerto Rico Internal Revenue Code, Section 1062.08; or
twenty-nine percent (29%) in the event that PREPA Net is a non-resident and non
U.S. citizen individual; or a foreign corporation or partnership which is not
dedicated to industry or business in Puerto Rico, as provided by the New Puerto
Rico Internal Revenue Code, Section 1062.08.


If a Release Letter has been issued to PREPA Net by the Treasury Department,
PREPA Net shall be responsible to submit a copy of said Release Letter to PREPA
for every calendar year; otherwise, payments under the Agreement shall remain
subject to withholding at the source. All invoices shall be segregated by
concepts (services, materials, equipment, etc.), to identify the amounts subject
to withholding, and avoid undue deductions.


PREPA will deduct and withhold a Special Contribution to PREPA Net the
equivalent of one point five percent (1.5%) from payment for services under this
Agreement, in compliance with Article 1, Act 48-2013. PREPA shall forward such
amounts to the Department of Treasury of Puerto Rico, and shall deliver evidence
to PREPA Net of such payments. All amounts withheld pursuant to this clause
shall be reimbursed by PREPA to Contractor. Contractor shall include any such
reimbursement request as a separate miscellaneous line item on the applicable
request for payment.


ARTICLE 40: Discrimination


The Contractor certifies that it is an equal opportunity employer, and does not
discriminate by reason of race, color, gender, age, national or social origin,
social status, political ideas or affiliation, religion; for being or perceived
to be victim or domestic violence, sexual aggression or harassment; for physical
or mental disability or veteran status.


ARTICLE 41: Other Taxes


All unemployment, retirement, and other Social Security contributions and taxes;
all sales, use and excise, privilege, business and occupational taxes, and any
other taxes or fees payable by the Contractor are and shall be included as part
of his prices.


ARTICLE 42: Quality Assurance


 

--------------------------------------------------------------------------------






The Contractor shall use commercially reasonable efforts to establish an
adequate quality control program to satisfy all applicable regulation and
requirements specified in the procurement documents. The program shall contain
all those measures necessary to assure that all basic technical requisites are
fulfilled.


PREPA reserves the right to conduct audits and inspections to the facilities,
activities, and/or documents; limited to inspection and quality control
documents that are strictly related to and relevant to the performance of
Contractor’s activities under this Contract; when estimated necessary in order
to assure that the quality control program is adequate and is being properly
implemented. The Contractor shall provide PREPA access to its facilities and
documents; limited to inspection and quality control documents that are strictly
related to and relevant to the performance of Contractor’s activities under this
Contract; so that PREPA, through audits and inspections can verify the quality
of the purchased products or services.


ARTICLE 43: Code of Ethics


Contractor agrees to comply with the provisions of Act of June 18, 2002, No. 84,
which establishes a Code of Ethics for the Contractors, Suppliers and Economic
Incentive Applicants of the Executive Agencies of the Commonwealth of Puerto
Rico.


ARTICLE 44: Complete Agreement


This document, together with all attachments referenced herein, constitutes the
complete Agreement between the parties.


ARTICLE 45: Transfer of Funds


If Contractor decides to assign or transfer an amount, due or payable, to which
he is entitled for services rendered or goods provided during the term of this
Contract, Contractor shall notify PREPA of such transfer of funds, in accordance
to the provisions of Act 21-2012. Said notice shall clearly indicate the rights
granted, including a copy of the contract under which the assignment or transfer
of funds is made, the exact amount of funds to be assigned or transferred, and
specific identification information regarding the assignee (full name of the
person or company), address and any other contact information.


Contractor acknowledges and agrees that PREPA may deduct any amount, due or
payable under this Contract, that Contractor owes; PREPA may retain any said
amount if Contractor fails to fulfill its obligations and responsibilities under
this Contract, or a claim arises for warranty or defects regarding the services
rendered or goods provided under this Contract. Contractor also acknowledges and
agrees that PREPA’s payment obligation under any assignment of funds will cease
upon payment of the outstanding amounts under this Contract. PREPA shall not be
required to make payments or transfer any funds for an amount that exceeds the
payment to which Contractor is entitled to under this Contract.




 

--------------------------------------------------------------------------------




Contractor shall include with its notice of assignment of funds a cashier’s
check or money order for two hundred dollars ($200), payable to “Puerto Rico
Electric Power Authority”, to cover administrative costs in processing such
assignment.


ARTICLE 46: Safety Provisions
The Contractor shall comply with all applicable parts of this Safety Provisions
according to the scope of the project. The Contractor shall comply with all
applicable federal, state, and local laws, regulations, orders, or decrees in
effect during the period of performance. Almost all of the requirements of this
Section are not applicable to the scope of Contractor’s Work. Contractor will
provide information responsive to any applicable portions.


1)
The Program shall comply with the following minimum requirements of a health and
safety program, according with the scope of the project including, but not
limited to:



i.
Occupational Exposure to Noise (29 CFR 1910.95)

ii.
Hazardous Materials (29 CFR 1910 Subpart H)

iii.
Personal Protective Equipment (29 CFR 1926 Subpart E)

iv.
Hazard Communication (29 CFR 1910.1200)

v.
Fire Protection (29 CFR 1910 Subpart L)

vi.
Electrical work (29 CFR 1926 Subpart K)

vii.
Tools, Hand and Powered (1926 Subpart I)

viii.
Lockout/Tag out (29 CFR 1910.147)

ix.
Portable Ladders

x.
Electric Power Generation, Transmission and Distribution (29 CFR 1910.269)



2)
The Program shall be revised annually.



3)
It shall include an accident or incident investigation procedure. This procedure
will always include the preparation of a report, which will be submitted within
five days after accident to the Safety Division of PREPA.



4)
The Contractor shall include a Safety Officer.



5)
Safety inspections and work permit system shall be included.



6)
Before commencement of work, the Contractor shall take part in a coordination
meeting with a Safety Officer and the project manager on PREPA’s behalf. During
this meeting the areas to be worked on will be toured, the site-specific work
plan will be discussed and reviewed, and amendments to it could be required.



7)
The Contractor shall submit, prior to commencement of the work, for evaluation
by the Safety Division the following:



a.
A Site Specific Work Plan including: the scope of work, description of the
activities to be done, special safety and health considerations to be addressed
before commencement of the project, safety procedures to be applied and used
during the



 

--------------------------------------------------------------------------------




project specially for excavations, work zone protection, scaffolding and crane
operations. It shall also include any other regulation or guidelines related to
safety and health that could be applicable to the scope of work, contingency
procedures that include how to proceed in an emergency situation, such as fire
or chemical spill, among others. Also, identify medical services in the
municipality of work to maintain communication in case of any medical emergency.
b.
A list of all specialized personnel needed. Also, include copy of all training
certificates, licenses or certifications required, according to the scope of
work. For example: tree trimming, crane operator, pesticide applicator,
electrician, spill responder, excavations competent person, DOT training for
hazardous substances, etc. All these certificates and licenses shall be up to
date.

c.
Copy of the Safety Data Sheets (SDS) of all chemical products to be used during
the project, for evaluation and approval by the Occupational Safety Division at
PREPA (Hazard Communication Section).

d.
Certification of compliance with medical surveillance requirements, according to
scope of work.

e.
Certification of compliance with Fit Test requirements for the use of negative
pressure respirators if applicable.

f.
Certification of training for the use of personal protective equipment.



8)
Each Contractor/Subcontractor shall adhere to a 100% drug /alcohol free work
zone.



9)
The Contractor shall be responsible for maintaining good housekeeping in the
work, rest, lunch and toilet areas and under reasonably sanitary conditions.



10)
If the contracted services include demolition activities (as defined per ANSI
A10.6 – 1990: Demolition – the dismantling, razing or wrecking of any fixed
building or structure or any part thereof) that will be carried out in buildings
or structures, that because of their construction date or prior use, are
suspected to contain asbestos, lead based paint or other hazardous materials,
the contractor will require a certification from the project manager or owner
stating that the building or structure is free of such materials.



11)
Services including activities inside buildings occupied by working personnel,
that could create a hazard to their safety or health, will be offered after
PREPA’S working hours. The exception will be if the contractor could take all
the necessary precautions to protect PREPA’s employees and the public from any
possible hazard caused by the work. The Contractor will take all steps necessary
to assure the area will be free of nuisance odors or vapors before PREPA’s
personnel is to reoccupy. All these will be done in coordination with the local
supervisor of PREPA.



12)
The Contractor shall assure that all wastes generated by Contractor as a part of
the Work are removed and properly disposed of, in accordance with all applicable
laws and regulations, at the end of every work shift and after the completion of
the project.



13)
All non-contained chemical products to be used shall be classified as Approved
or Conditionally Approved by PREPA’s Hazard Communication Section.



14)
Welding operations will comply with the requirements of OSHA, ANSI and NFPA.



 

--------------------------------------------------------------------------------






15)
If the project involves the handling of non-asbestos insulation or other dust
generating materials, like gypsum board, steps shall be taken to prevent the
release of the dust to adjacent areas.



16)
The Contractor shall take all reasonable precautions for the safety of, and
shall provide all reasonable protection to prevent damage, injury or loss to all
employees on the work site and all other persons who may be affected. This shall
include property, material and equipment on or off the site, under the care,
custody or control of the Contractor or any of the subcontractors.



17)
The Contractor shall comply with all applicable laws, ordinances, rules,
regulations and lawful orders of any public authority having jurisdiction for
the safety of persons or property or to protect them from damage, injury or
loss. Shall erect and maintain, as required by existing conditions and progress
of the work, all reasonable safeguards for safety and protection, including
posting danger signs and other warnings against hazards, promulgating safety
regulations and notifying owners and users of adjacent utilities.



18)
If near populated areas, any excavation made by the contractor shall be covered,
protected or barricaded after work hours or if it will be left unattended.



19)
The contractor shall notify and coordinate any excavation with the “Centro de
Coordinación de Excavaciones y Demoliciones” if applicable.



20)
The work zone near any public road shall be protected using, signs, cones,
barricades, etc. in accordance with the MUTCD and DOT. In this conditions, any
employee in or around the work zone shall use a reflective vest in accordance
with MUTCD.



21)
Access to the work zone shall be prohibited to any person not related to the
project by means of signs, barricades, fences or a combination of them.



22)
The Contractor shall designate an employee as their safety officer for the
project. The duties of the safety officer could be in addition to his/her normal
duties. The safety officer shall be in charge of the prevention of accidents and
the implementation of the Safety and Health Program Plan and the Site-specific
Plan in coordination with PREPA´s Safety Officer, Project Manager and Resident
Engineer. The contractor safety officer shall have a basic training of 30 hours
in Occupational Safety and Health Standards for Construction Industry from an
approved OSHA Training Center. Evidence of the training shall be submitted if
requested by PREPA.



23)
Compliance with all safety provisions by subcontractors shall be the
responsibility of the Contractor.



24)
Contractor agrees that it shall perform all work in compliance with federal,
state and local occupational safety and health regulations, as described in the
Site Specific Work Plan.



25)
Contractor will obtain and maintain, during the duration of the project, the
proper permits from all federal, state and local regulatory authorities or other
applicable government agency with



 

--------------------------------------------------------------------------------




respect to discharge, disposal, use, storage, handling and transportation of
hazardous chemicals and substances as and when applicable law or regulation
requires. For projects including the handling of asbestos, lead, or spilled
hazardous substances, the notification to EPA or the EQB will be done by the
Contractor, but in coordination with the Safety Officer and the Environmental
Advisor or Officer.


26)
Contractor will not cause or permit any hazardous chemical or product containing
a hazardous chemical to be at, or in the vicinity of, any place where any
employee, agent, or contractor of Puerto Rico Electric Power Authority, or any
employee of any such agent or Contractor, may be at risk or exposed to hazard as
a result thereof during normal use or any foreseeable emergency.



ARTICLE 47. Contract Validity
If one or more clauses of the contract are declared invalid, void, unenforceable
or illegal, that shall not affect the validity of the remaining portions of the
Contract, which shall remain in full force and effect.


ARTICLE 48. Save and Harmless Clause
PREPA and the Contractor shall jointly save and hold harmless and to indemnify,
one another from and against any and all liabilities, claims, demands, suits,
losses, damages, costs and expenses (including reasonable attorney fees and
court costs) for bodily injury to or death of any third person, or damage to or
destruction of any property of third party, caused by any negligent act or
omission on the part of the indemnifying party its officers, employees,
contractors or agents, except to the extent such liabilities, claims, suits,
losses, damages, costs and expenses result from any negligent or willful act or
omission on the part of the indemnified party, its officers, employees,
contractors or agents in the performance or failure to perform its obligations
under the Agreement.


ARTICLE 49. Warranty
Contractor warrants that it shall perform the Services in accordance with the
applicable standards of care and diligence at the time of performance of the
Services, and which are normally practiced and recognized in performing services
of a similar nature (the “Standard”). Should any of the Services provided by
Contractor not fulfill the above established Standard, Contractor shall take all
necessary corrective measures to rectify such deficient Services, at its own and
exclusive cost, whenever such course of action is possible or desirable. The
rectification of deficient Services by Contractor shall not be understood as a
waiver by PREPA to any other remedy it may have under this Contract or under the
law or equity for any damages that Contractor’s may have caused to it by
rendering such deficient Services.
ARTICLE 50. Authority
PREPA represents and warrants to Contractor that it has authority to enter into
this Contract with Contractor, including, but not limited to with respect to the
Government Oversight Board and all other relevant authorities.
ARTICLE 51. Time and Materials


 

--------------------------------------------------------------------------------




PREPA will pay Contractor upon the submission of invoices approved by PREPA as
follows:
51.1    Labor: Payments for labor shall be computed by multiplying the minimum
daily rate prescribed in the attached schedule of rates set forth on Exhibit B
by the number of days. The daily rates shall include wages, indirect costs,
general and administrative expense, and profit.
51.2    Materials: PREPA will reimburse Contractor for allowable cost of
materials, including direct materials, subcontracts for supplies and incidental
services for which there is not a labor category specified in the Contract,
other direct costs (e.g., incidental services for which there is not a labor
category specified in the contract, travel, computer usage charges, etc.), and
applicable indirect costs in accordance with the terms set forth on Exhibit C.
ARTICLE 52. Waiver of Consequential Damages and Limitation of Liability
In no event shall either party be liable to the other, or their respective
employees, subcontractors and/or agents, or any third party, for any indirect,
incidental, special, consequential, punitive damages, or lost profits for any
claim or demand of any nature of kind arising out of or in connection with this
Master Service Agreement or the performance or breach thereof and regardless of
whether any such claim arises out of breach of contract or warranty, tort,
negligence, product liability, misrepresentation, indemnity, contribution,
strict liability, equity, or any other legal theory, even in the parties are
advised of the possibilities of such damages.
Notwithstanding anything to the contrary contained in this Contract, the total
aggregate liability of Contractor with respect to all claims of any kind whether
in contract, warranty, indemnity, tort (including negligence), or other
contractual or extra contractual liability of any nature, strict liability, or
otherwise, and under any system, theory or principle of law, arising out of the
performance or breach of this Contract, or relating to the Services, shall in no
event exceed the lesser of (a) $20,000,000, and (b) aggregate amount of all
payments made to the Contractor under this Contract.
ARTICLE 52: Modification of Exhibit B and Exhibit C
Contractor and PREPA may supplement or amend the rates set forth on Exhibit B
and Exhibit C by written amendment between the parties.
ARTICLE 53: Provisions Required By Law Deemed Inserted
If, through mistake or otherwise, any provision required by FEMA is not
contained herein, or is not correctly inserted, then upon the application of
either party the Contract shall be amended to make such insertion or correction.
If PREPA fails to specifically identify the legal provision to be incorporated
into in this Agreement, Contractor shall not be deemed to be in default until
such time as PREPA identifies said provision and allows Contractor reasonable
time to comply with same, and if compliance results in additional costs to
Contractor, an equitable adjustment shall be made to the amounts payable to
Contractor.
ARTICLE 54: U.S. Department of Homeland Security Seal, Logo, and Flags
The Contractor shall not use the U.S. Department of Homeland Security seal(s),
logos, crests, or reproductions of flags or likenesses of DHS agency officials
without specific FEMA pre- approval.


 

--------------------------------------------------------------------------------




ARTICLE 55: No Obligation by the Federal Government
The Federal Government is not a party to this Contract and is not subject to any
obligations or liabilities to PREPA, Contractor, or any other party pertaining
to any matter resulting from the Contract.
ARTICLE 56: Modifications and Amendments
No amendment to or modification or other alteration of the Contract shall be
valid or binding upon the parties unless made in writing, signed by the parties
and, if applicable, approved by the Commonwealth of Puerto Rico.
ARTICLE 57: Assignment
The Contractor shall not assign any interest in this Contract, and shall not
transfer any interest in the same (whether by assignment or novation) without
prior written approval of PREPA.
ARTICLE 58: Subcontracting
The Contractor may not subcontract any of the Services that it has committed to
perform or provide pursuant to this Contract without the prior written approval
of PREPA, which consent can be provided via email. Such approvals shall not be
unreasonably withheld. Such consent to subcontract shall not relieve the
Contractor of its full responsibilities under this Contract. Consent to the
subcontracting of any part of the services shall not be construed to be an
approval of said subcontract or of any of its terms, but shall operate only as
an approval of the Contractor’s request for the making of a subcontract between
the Contractor and its chosen subcontractor. The Contractor shall be responsible
for all services performed by the subcontractor and all such services shall
conform to the provisions of this Contract.
ARTICLE 59: Access to Records
1)
The Contractor agrees to provide PREPA, the Commonwealth of Puerto Rico, the
FEMA Administrator, the Comptroller General of the United States, or any of
their authorized representatives access to any books, documents, papers, and
records of the Contractor which are directly pertinent to this Contract for the
purposes of making audits, examinations, excerpts, and transcriptions, during
Contractor’s performance of the Contract and for up to three (3) years after
Contractor’s receipt of final payment under the Contract. In no event shall
PREPA, the Commonwealth of Puerto Rico, the FEMA Administrator, the Comptroller
General of the United States, or any of their authorized representatives have
the right to audit or review the cost and profit elements of the labor rates
specified herein.



2)
The Contractor agrees to permit any of the foregoing parties to reproduce by any
means whatsoever or to copy excerpts and transcriptions as reasonably needed.



ARTICLE 60: Program Fraud and False or Fraudulent Statements or Related Acts
The Contractor acknowledges that 31 U.S.C. Chap. 38 (Administrative Remedies for
False Claims and Statements) applies to the Contractor’s actions pertaining to
this Contract.
ARTICLE 61: Procurement of Recovered Materials


 

--------------------------------------------------------------------------------




In the performance of this Contract, the Contractor shall make maximum use of
products containing recovered materials that are Environmental Protection Agency
(“EPA”)- designated items unless the product cannot be acquired—(i)
Competitively within a timeframe providing for compliance with the Contract
performance schedule; (ii) Meeting Contract performance requirements; or (iii)
At a reasonable price. Information about this requirement, along with the list
of EPA-designated items, is available at EPA’s Comprehensive Procurement
Guidelines web site,
https://www.epa.gov/smm/comprehensive-procurement-guideline-cpg-program.
ARTICLE 62: Compliance with the Contract Work Hours and Safety Standards Act (40
U.S.C. §§ 3701-3708) as supplemented by Department of Labor regulations (29 CFR
part 5)
1)
Overtime. In accordance with and subject to the provisions of the Contract Work
Hours and Safety Standards Act, all laborers (including watchmen and guards) and
mechanics employed by the Contractor or subcontractors shall receive overtime
compensation at a rate not less than one and one-half times the basic rate of
pay for all hours worked in excess of forty hours in a workweek. The Contractor
and subcontractors shall comply with all regulations issued pursuant to the
Contract Work Hours and Safety Standards Act, and with other applicable Federal
laws and regulations pertaining to labor standards.

2)
Violation; liability for unpaid wages; liquidated damages. In the event of any
violation of the clause set forth in paragraph (a) of this section the
Contractor and any subcontractor responsible therefor shall be liable for the
unpaid wages. In addition, such Contractor and subcontractor shall be liable to
the United States and/or Commonwealth of Puerto Rico for liquidated damages of
$10 for each calendar day a laborer or mechanic worked more than the standard
forty-hour workweek without receiving overtime pay. Such liquidated damages will
be calculated separately for each laborer or mechanic that worked more than of
forty hours in a week without receiving overtime wages as required under
paragraph (a) of this section.

3)
Withholding for unpaid wages and liquidated damages. The Commonwealth of Puerto
Rico shall upon its own action or upon written request of an authorized
representative of the United States Department of Labor withhold or cause to be
withheld, from any moneys payable on account of work performed by the Contractor
or subcontractor under any such contract or any other Federal contract with the
same prime Contractor, or any other federally-assisted contract subject to the
Contract Work Hours and Safety Standards Act, which is held by the same prime
Contractor, such sums as may be determined to be necessary to satisfy any
liabilities of such Contractor or subcontractor for unpaid wages and liquidated
damages as provided in the clause set forth in paragraph (b) of this section.

4)
Subcontracts. The Contractor or subcontractor shall insert in any subcontracts
the clauses set forth in paragraph (a) through (d) of this section and also a
clause requiring the subcontractors to include these clauses in any lower tier
subcontracts. The prime Contractor shall be responsible for compliance by any
subcontractor or lower tier subcontractor with the clauses set forth in
paragraphs (a) through (d) of this section.

ARTICLE 63: Byrd Anti-Lobbying Amendment, 31 U.S.C. § 1352 (as amended)
Contractors who apply or bid for an award of $100,000 or more shall file the
required certification attached as Appendix A to this Contract. Each tier
certifies to the tier above that it will not and


 

--------------------------------------------------------------------------------




has not used Federal appropriated funds to pay any person or organization for
influencing or attempting to influence an officer or employee of any agency, a
member of Congress, officer or employee of Congress, or an employee of a member
of Congress in connection with obtaining any Federal contract, grant, or any
other award covered by 31 U.S.C. § 1352. Each tier shall also disclose any
lobbying with non-Federal funds that takes place in connection with obtaining
any Federal award. Such disclosures are forwarded from tier to tier up to PREPA
and the Commonwealth of Puerto Rico.
ARTICLE 64: Reporting Requirements
The Contractor shall complete and submit all reports, in such form and according
to such schedule, as may be required by PREPA.
ARTICLE 66: Equal Opportunity
During the performance of this contract, the Contractor agrees as follows:
1)
The Contractor will not discriminate against any employee or applicant for
employment because of race, color, religion, sex, sexual orientation, gender
identity, or national origin. The Contractor will take affirmative action to
ensure that applicants are employed, and that employees are treated during
employment, without regard to their race, color, religion, sex, sexual
orientation, gender identity, or national origin. Such action shall include, but
not be limited to the following: Employment, upgrading, demotion, or transfer,
recruitment or recruitment advertising; layoff or termination; rates of pay or
other forms of compensation; and selection for training, including
apprenticeship. The Contractor agrees to post in conspicuous places, available
to employees and applicants for employment, notices to be provided by the
contracting officer setting forth the provisions of this nondiscrimination
clause.

2)
The Contractor will, in all solicitations or advertisements for employees placed
by or on behalf of the Contractor, state that all qualified applicants will
receive consideration for employment without regard to race, color, religion,
sex, sexual orientation, gender identity, or national origin.

3)
The Contractor will not discharge or in any other manner discriminate against
any employee or applicant for employment because such employee or applicant has
inquired about, discussed, or disclosed the compensation of the employee or
applicant or another employee or applicant. This provision shall not apply to
instances in which an employee who has access to the compensation information of
other employees or applicants as a part of such employee’s essential job
functions discloses the compensation of such other employees or applicants to
individuals who do not otherwise have access to such information, unless such
disclosure is in response to a formal complaint or charge, in furtherance of an
investigation, proceeding, hearing, or action, including an investigation
conducted by the employer, or is consistent with the contractor’s legal duty to
furnish information.

4)
The Contractor will send to each labor union or representative of workers with
which it has a collective bargaining agreement or other contract or
understanding a notice advising the labor union or workers’ representative of
the Contractor’s commitments under section 202



 

--------------------------------------------------------------------------------




of Executive Order 11246 of September 24, 1965, as amended, and shall post
copies of the notice in conspicuous places available to employees and applicants
for employment.
5)
The Contractor will comply with all provisions of Executive Order 11246, and of
the rules, regulations, and relevant orders of the Secretary of Labor.

6)
The Contractor will furnish all information and reports required by Executive
Order 11246, and by the rules, regulations, and orders of the Secretary of
Labor, or pursuant thereto, and will permit access to his books, records, and
accounts by [contracting agency or municipality], the Commonwealth of Puerto
Rico, and the Secretary of Labor for purposes of investigation to ascertain
compliance with such rules, regulations, and orders.

7)
In the event of the Contractor’s non-compliance with the nondiscrimination
clauses of this Contract or with any of such rules, regulations, or orders, this
Contract may be canceled, terminated or suspended in whole or in part and the
Contractor may be declared ineligible for further Government contracts in
accordance with procedures authorized in Executive Order 11246, and such other
sanctions may be imposed and remedies invoked as provided in Executive Order
11246, or by rule, regulation, or order of the Secretary of Labor, or as
otherwise provided by law.

8)
The Contractor will include the provisions of paragraphs (a) through (h) in
every subcontract or purchase order unless exempted by rules, regulations, or
orders of the Secretary of Labor issued pursuant to section 204 of Executive
Order 11246, so that such provisions will be binding upon each subcontractor or
vendor. The Contractor will take such action with respect to any subcontract or
purchase order as may be directed by the Secretary of Labor as a means of
enforcing such provisions including sanctions for noncompliance: Provided,
however, that in the event the Contractor becomes involved in, or is threatened
with, litigation with a subcontractor or vendor as a result of such direction,
the Contractor may request the United States to enter into such litigation to
protect the interests of the United States.

ARTICLE 67: FEMA Disaster Assistance Survivor/Registrant Data.
1)
If the Contractor has access to Disaster Assistance Survivor/Registrant data, or
any other personally identifiable information, the Contractor shall comply with
the provisions of the Terms and Conditions for Sharing FEMA Disaster Assistance
Survivor/Registrant Data with State Governments set forth in the
FEMA-Commonwealth Agreement for FEMA-4339-DR-PR (attached as Exhibit B).

2)
The Contractor shall indemnify, defend, and hold harmless PREPA and the
Commonwealth of Puerto Rico for any and all costs associated with the defense of
that litigation, including costs and attorneys’ fees, settlements, or adverse
judgments arising from the Contractor’s failure to comply with the requirements
of Exhibit B.

ARTICLE 68: Penalties, Fines, and Disallowed Costs.
By executing this Contract, PREPA hereby represents and warrants that FEMA has
reviewed and approved of this Contract, and confirmed that this Contract is in
an acceptable form to qualify for funding from FEMA or other U.S. Governmental
agencies. If, as a result of any uncured violation of applicable law by
Contractor, any U.S. Federal agency or the Commonwealth of Puerto Rico disallows
or demands repayment for costs incurred in the performance of this Contract, or
if any


 

--------------------------------------------------------------------------------




penalty is imposed due to an act or omission by the Contractor, the Contractor
shall be responsible for such penalty, disallowed costs, or repayment demand to
the extent of its fault and/or responsibility, and shall reimburse PREPA in full
within ten (10) days of determination of its appropriate share of such penalty,
disallowance, or repayment demand. Any monies paid by the Contractor pursuant to
this provision shall not relieve the Contractor of liability to PREPA for
damages sustained by PREPA by virtue of any other provision of this Contract.


ARTICLE 69: Compliance with Commonwealth of Puerto Rico Contracting Requirements
The Contractor shall comply will applicable Commonwealth Law, Regulations or
Executive Orders that regulate the contracting process and requirements of the
Commonwealth of Puerto Rico. Particularly: Act No. 237-2004 as amended that
establishes uniform contracting requirements for professional and consultant
services for the agencies and governmental entities of the Commonwealth of
Puerto Rico and the Puerto Rico Department of Treasury Circular Letter Number
1300- 16-16. Available
at:http://www.hacienda.pr.gov/publicaciones/carta-circular-num-1300-16-16.
Subject to the availability of the respective Government of Puerto Rico
Department Offices, the Contractor shall provide the following certifications
and sworn statement as applicable in a term of fifteen (15) days after the
execution of this Contract:
1)
An Income Tax Return Filing Certificate, issued by the Treasury Department of
Puerto Rico, Area of Internal Revenues, assuring that Cobra Acquisitions LLC has
filed his Income Tax Return for the last five (5) years.

2)
Certification issued by the Treasury Department of Puerto Rico which indicates
that it does not owe taxes to the Commonwealth of Puerto Rico; or is paying such
taxes by an installment plan in full compliance with its terms.

3)
Sales and Use Tax Filing Certificate, issued by the Treasury Department of
Puerto Rico, Area of Internal Revenues.

4)
Certification issued by the Treasury Department of Puerto Rico which indicates
that it does not owe Puerto Rico Sales and Use Taxes to the Commonwealth of
Puerto Rico; or is paying such taxes by an installment plan in full compliance
with its terms.

5)
Certification issued by the Municipal Revenues Collection Center (MRCC),
assuring that Cobra Acquisitions LLC does not owe any tax to such governmental
agency.

6)
Certification issued by Municipal Revenues Collection Center (MRCC)
demonstrating that Cobra Acquisitions LLC has filed the Personal Property Tax
Return to such governmental agency. Additionally, if Cobra Acquisitions LLC does
not own personal property in the Commonwealth of Puerto Rico, Cobra Acquisitions
LLC shall provide a sworn statement which states that:

a)    Its income is derived and paid for professional services (explain the
nature of such services);
b)    During the last five years, Cobra Acquisitions LLC has not owned personal
property in the Commonwealth of Puerto Rico;
c)    For the reasons above stated, Cobra Acquisitions LLC is not required to
file Personal Property Tax in the Commonwealth of Puerto Rico as established in
Article 6.03 of Act 83 of august 1991 and therefore a Personal Property Tax file
does not exist for Cobra Acquisitions LLC in the MRCC.
7)
Certification, issued by the Department of Labor and Human Resources of Puerto
Rico, assuring that Cobra Acquisitions LLC has paid to the Department of Labor
and Human Resources of Puerto Rico its employees' contribution, in accordance
with the Puerto Rico



 

--------------------------------------------------------------------------------




Employment Security Act (unemployment, temporary disability or sickness, or
social security for chauffeurs); or is paying such contribution by an
installment plan in full compliance with its terms.
8)
Certification, issued by the Child Support Administration, assuring that the
Cobra Acquisitions LLC is in compliance with the withholdings required by ASUME.

9)
Copy of the Merchant’s Registration Certificate.

10)
A sworn statement to the effect that, as of the Effective Date, neither Cobra
Acquisitions LLC nor its president, vice-president, directors, executive
director, members of its board of directors or board of officers, nor any of its
officials or persons performing equivalent functions for the Cobra Acquisitions
LLC; nor its subsidiaries or alter egos have been convicted of, nor have they
pled guilty, in Puerto Rico, in the federal jurisdiction, in any state or
territory of the United States of America or in any country, to any crime as
enumerated in Article 3 of Public Law 458 of December 29, 2000 of the
Commonwealth of Puerto Rico, as amended. In accordance with Article 6 of Public
Law 458 of December 29, 2000 of the Commonwealth of Puerto Rico, as amended,
Cobra Acquisitions LLC acknowledges that its conviction or guilty plea for any
of the crimes as enumerated in Article 3 of such Act shall entail, in addition
to any other applicable penalty, the automatic rescission of this Contract. In
addition, but only to the extent required by Public Law 458, PREPA shall have
the right to demand the reimbursement of payments made pursuant to this Contract
that directly result from the committed crime.

11)
Good Standing Certificate and Certificate of Authorization to do business in
Puerto Rico, both issued by the Department of State of Puerto Rico (called
“Certificado de Good Standing” in the website) or its equivalent.

12)
Compliance with Act No. 1 of Governmental Ethics: The Contractor will certify
that it is in compliance with Act 1 of January 3, 2012, as amended, known as the
Ethics Act of the Government of Puerto Rico, which, stipulates that, no employee
or executive of the Contractor, nor any member of his/he immediate family
(spouse, dependent children or other members of his/her household or any
individual whose financial affairs are under the control of the employee) shall
have any direct or indirect pecuniary interest in the services to be rendered
under this Contract, except as may be expressly authorized by the Governor of
Puerto Rico in consultation with the Secretary of Treasury and the Secretary of
Justice of the Government. 3 L.P.R.A. § 8611 et seq.;

13)
Law 168-2000: Law for the Strengthening of the Family Support and Livelihood of
Elderly People: The Contractor will certify that if there is any Judicial or
Administrative Order demanding payment or any economic support regarding law
number 168-2000 as amended the same is current and in all aspects in compliance.
Act 168-2000 “Law for the Strengthening of the Family Support and Livelihood of
Elderly People” in Spanish: “Ley para el Fortalecimiento del Apoyo Familiar y
Sustento de Personas de Edad Avanzada”, 3 L.P.R.A. §8611 et seq.

14)
Law Num. 127, May 31, 2004: Contract Registration in the Comptroller’s Office of
Puerto Rico Act: Payment for services object of this Contract will not be made
until this Contract is properly registered in the Office of the Comptroller of
the Government of Puerto Rico pursuant to Law Number 18 of October 30, 1975, as
amended.

15)
Thirty-Days for Compliance. The Emergency Order provides that all Agencies or
Municipalities of the Commonwealth of Puerto Rico will have 30 days after the
state of emergency is finished to register the signed document to the Office of
the Comptroller of the Government of Puerto Rico. Executive Order OE-2017-053.

16)
Law Num. 84 June, 2012 Code of Ethics for Contractors, Suppliers and Seekers of
Economic Incentives of the Executive Agencies of the Commonwealth of Puerto
Rico: No employee or



 

--------------------------------------------------------------------------------




officer of PREPA as well as any member of their families can have any interest
in the earnings or benefits from this Contract, according with Law No. 84, June
18, 2002. The Contractor acknowledges that it must read the Ethics Code for
Contractors, Suppliers, and Applicants of Economic Incentives from the
Government of Puerto Rico Agencies known in Spanish as Código de Ética para
Contratistas, Suplidores y Solicitantes de Incentivos Económicos de las Agencias
Ejecutivas de Puerto Rico. Such law can be found at:
http://www.lexjuris.com/lexlex/leyes2002/lexl2002084.htm . The Contractor
certifies that it will read such law and that in the event it cannot access the
online version it will notify the Agency of Municipality in order to obtain
printed copy of the law. Failure to require printed copy of the law to the
Agency of Municipality will be evidence that the Contractor was able to find it
online and read it as required.
17)
Consequences of Non-Compliance: The Contractor expressly agrees that the
conditions outlined throughout Article 69 are essential requirements of this
Contract; consequently, should any one of these representations, warrants, and
certifications be incorrect, inaccurate or misleading, in whole or in part, and
should such non-compliance not be cured within thirty (30) days, there shall be
sufficient cause for PREPA to terminate this Contract.



ARTICLE 70. Entire Agreement
The terms and conditions contained herein constitute the entire agreement
between PREPA and the Contractor with respect to the subject matter of this
Contract, and supersede all communications, negotiations, and agreements of the
parties, whether written or oral, other than these, made prior to the signing of
this Contract.










 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Contract this 19th day
of October of 2017, in San Juan, Puerto Rico.
Puerto Rico Electric Power Authority        Cobra Acquisitions LLC


 
 
 
 /s/ Ricardo Luis Ramos Rodriguez
 
 /s/ Arty Straehla
Ricardo Luis Ramos Rodríguez
 
Arty Straehla
Executive Director
 
Chief Executive Officer
Employer Social Security XXXXXXXXX
 
Employer Social Security XXXXXXXXX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 

--------------------------------------------------------------------------------




EXHIBIT A
Contractor’s Proposal
See Attached


 

--------------------------------------------------------------------------------




slide1a01.jpg [slide1a01.jpg]


 

--------------------------------------------------------------------------------




slide2a01.jpg [slide2a01.jpg]


 

--------------------------------------------------------------------------------




slide3a01.jpg [slide3a01.jpg]


 

--------------------------------------------------------------------------------




slide4a01.jpg [slide4a01.jpg]


 

--------------------------------------------------------------------------------




slide5a01.jpg [slide5a01.jpg]


 

--------------------------------------------------------------------------------




slide6a01.jpg [slide6a01.jpg]


 

--------------------------------------------------------------------------------




slide7a01.jpg [slide7a01.jpg]


 

--------------------------------------------------------------------------------




slide8a01.jpg [slide8a01.jpg]


 

--------------------------------------------------------------------------------




slide9a01.jpg [slide9a01.jpg]


 

--------------------------------------------------------------------------------




slide13.jpg [slide13.jpg]


 

--------------------------------------------------------------------------------




slide14.jpg [slide14.jpg]


 

--------------------------------------------------------------------------------




slide15.jpg [slide15.jpg]


 

--------------------------------------------------------------------------------






EXHIBIT B
Contractor’s Rate Schedule
Line Item
QTY
Billable Daily Rate
Extended Daily billable rate
120 day minimum
Blended rate, skilled linemen and equipment,
Transmission/Distribution/Substation
250
$
4,000


$
1,000,000


$
120,000,000


550 Man Camp, All-inclusive/lodging, power, water, meals, laundry
1
$
155,000


$
155,000


$
18,600,000


Security Team
104
$
2,000


$
208,000


$
24,960,000


Logistics team (Island)
50
$
2,500


$
125,000


$
15,000,000


Management Team, Operations & Safety
30
$
2,500


$
75,000


$
9,000,000


 
 
 
 
 
Total of Minimum Daily Requirements
434
 
 
$
187,560,000


Mobilization/Demobilization and other reimbursable items shall be paid on a cost
reimbursement basis consistent with the Cost Principles in 2 C.F.R. Part 200,
Subpart E.
The daily minimum amount due hereunder shall be $1,563,000



Contemporaneously with the execution of this Contract, PREPA will pay to
Contractor a lump sum payment in the amount of $15,000,000 (the “Deposit”), to
be applied to the final invoices.
All amounts due to the Contractor under this Contract will be paid by wire
transfer in U.S. Dollars in immediately available funds to the account provided
to PREPA in writing unless and until PREPA receives written notice in accordance
with the terms of this Contract of a change in such account instructions.
Any expenses of Contractor that are not specifically listed in this Exhibit B
shall be subject to a specific work order to be provided to PREPA by Contractor
for approval before such expenses are incurred by Contractor.
In the event that any amounts to be paid to Contractor under this Contract are
subject to any taxes (including withholding) imposed by any governmental
authority of Puerto Rico in excess of 8.5% and Contractor has not obtained an
exemption from such taxes, the amount to be paid to Contractor shall be
increased by an amount that, after the payment of such taxes, leaves Contractor
with the amount that Contractor would have received if Contractor had been
exempt from all such taxes.


 

--------------------------------------------------------------------------------




EXHIBIT C
Contractor’s Standard Equipment and Tooling Schedule
Contractor’s composite day rate for labor and standard equipment has been
developed based on supplying the following types of equipment listed below.
Any equipment or specialized tooling not indicated below and used on a one-time
basis shall be considered a reimbursable item and shall be reimbursed at cost.
Any equipment or specialized tooling not indicated below and used on a long-term
basis shall be considered a reimbursable item and shall be reimbursed based on
actual rental.
Reimbursable items shall also be defined to include but not be limited to, any
items and costs associated with mobilization and demobilization. Reimbursable
items such as fuel surcharges, Contractor-furnished permanent materials and
equipment costs will be reimbursed at cost.


Any expenses of Contractor that are not specifically listed in this Exhibit C
shall be subject to a specific work order to be provided to PREPA by Contractor
for approval before such expenses are incurred by Contractor.




 

--------------------------------------------------------------------------------




Equipment Type
QTY
55'-60' 4x2/tracked
80
100-105 6x6/tracked
6
47' 4x4 4047/tracked
40
80' 6x6 General / tracked
3
Truck Cranes
 
50 ton Manitex
2
Pressure Diggers
 
Pressure Diggers
5
Pullers
 
3500-4000# four drum
10
Tensioners
 
72" bullwheel
10
Pick Up Trucks
 
Pick Up Trucks
60
Specality Trucks
 
reel trailer small
20
Flat bed hual truck
4
Standard Haul Truck
12
Heavy Hual Truck wet kit
2
132K# Load King Low boy
2
80k Stretch
6
60k drop deck
6
Rotary Aircraft
 
MD 500
5
 
273
 
 







 

--------------------------------------------------------------------------------






APPENDIX A
Form of Certification
Certification Regarding Compliance With
The Byrd Anti-Lobbying Amendment, 31 U.S.C. § 1352


The Contractor hereby certifies to the best of its knowledge and belief that:


(1) No Federal appropriated funds have been paid or will be paid to any person
for influencing or attempting to influence an officer or employee of any agency,
a Member of Congress, an officer or employee of Congress, or an employee of a
Member of Congress on his or her behalf in connection with the awarding of any
Federal contract, the making of any Federal grant, the making of any Federal
loan, the entering into of any cooperative agreement, and the extension,
continuation, renewal, amendment or modification of any Federal contract, grant,
loan, or cooperative agreement;


(2) If any funds other than Federal appropriated funds (including profit or fee
received under a covered Federal transaction) have been paid, or will be paid,
to any person for influencing or attempting to influence an officer or employee
of any agency, a Member of Congress, an officer or employee of Congress, or an
employee of a Member of Congress on his or her behalf in connection with this
solicitation, the offeror shall complete and submit, with its offer, OMB
standard form LLL, Disclosure of Lobbying Activities, to the Contracting
Officer;


(3) He or she will include the language of this certification in all subcontract
awards at any tier and require that all recipients of subcontract awards in
excess of $150,000 shall certify and disclose accordingly; and


(4) This certification is a material representation of fact upon which reliance
is placed when this transaction was made or entered into. Submission of this
certification and disclosure is a prerequisite for making or entering into this
contract imposed by section 1352, title 31, United States Code. Any person
making an expenditure prohibited under this provision or who fails to file or
amend the disclosure form to be filed or amended by this provision, shall be
subject to a civil penalty of not less than $10,000, and not more than $100,000,
for each such failure.


SIGNATURE:
_________________________________________________________________


COMPANY NAME:
_________________________________________________________________


DATE:________________


 